                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                   3:19-cv-75-MOC

BRIAN GREEN,                        )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
WELLS FARGO BANK, ET. AL,           )                          ORDER
                                    )
                                    )
                                    )
                  Defendant.        )
___________________________________ )


          Plaintiff’s Motion for Reconsideration (Doc. No. 5), of the Court’s previous denial of

Plaintiff’s application to proceed in forma pauperis.

          For good cause shown, IT IS HEREBY ORDERED that Plaintiff’s Motion for

Reconsideration is GRANTED, and Plaintiff is entitled to proceed in forma pauperis.

          The Clerk of Court shall instruct the United States Marshal to serve process upon

Defendants using the summons forms filed by Plaintiff and attached to the Complaint in this

action.




                                               Signed: May 6, 2019




                                                  1
